DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 11 and 217.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 17, 233 and 243 in fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “capsule 15 having a polymeric material” in para. 0044 is grammatically incorrect.  
Appropriate correction is required.
The use of the terms BIOCLEAR® and TEFLON®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 6 and 19 objected to because of the following informalities:  “the comprising a” in line 5 of claim 6 and in line 5 of claim 19 is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "flowable composite" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as claim 1 only recites the limitation “composite resin” and does not recite the limitation “flowable composite”. Claims 4 and 5, which are dependent on claim 3, are similarly rejected.
Claim 12 recites the limitation "flowable composite" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim, as claim 10 only recites the limitation “composite resin” and does not recite the limitation “flowable composite”. Claims 13 and 14, which are dependent on claim 12, are similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2016090246 A1) in view of Hartnell et al (WO 2010003190 A1) and further in view of Hare et al (WO 2006096536 A1). 

    PNG
    media_image1.png
    630
    815
    media_image1.png
    Greyscale

In regards to claim 1, Clark et al teaches a capsule for use in dispensing dental composite (fig. 1), the capsule comprising: a hollow body (5) comprising a wall (4) defining an interior space of the body, the body including a proximal end (proximal end in annotated fig. 1) and a distal end (distal end in annotated fig. 1) having a dispensing orifice (9), and a composite resin (7) positioned in the interior space of the body.
Clark et al fails to teach the wall comprising a polymeric material and a time-temperature indicating material.
However, Hartnell et al teaches an applicator with a wall made of a polymeric material (para. 0032-0033). 

However, Hare et al teaches a time-temperature indicating material (para. 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of composite applicators . Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al to incorporate the teachings of Hartnell et al and Hare et al and provide a capsule with a wall comprising a polymeric material and a time-temperature indicating material. Doing so would allow an operator to determine that heating has taken place for a sufficient period of time (Hare et al para. 0018)

In regards to claim 2, Clark/Hartnell/Hare teaches the invention substantially as claimed. Hare et al further teaches a capsule wherein at least a section of the time-temperature indicating material changes color indicating the composite resin has been heated to a predetermined temperature (para. 0018). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composite capsules. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Hartnell/Hare to incorporate the further teachings of Hare et al and provide a capsule wherein at least a section of the time- temperature indicating material changes color indicating the composite resin has been heated to a predetermined temperature. Doing so would allow an operator to determine when the proper temperature has been reached (Hare et al para. 0018)

In regards to claim 3, Clark/Hartnell/Hare teaches the invention substantially as claimed. Hare et al further teaches a capsule wherein at least a section of the time-temperature indicating material changes color indicating that the flowable composite has been heated at a predetermined temperature for a predetermined length of time (para. 0018). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composite capsules. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al in view of Hare et al to incorporate the further teachings of Hare et al and provide a capsule wherein at least a section of the time- temperature indicating material changes color indicating that the flowable composite has been heated at a predetermined temperature for a predetermined length of time. Doing so would allow an operator to determine that heating has taken place for a sufficient period of time (Hare et al para. 0018)

In regards to claim 6, Clark/Hartnell/Hare teaches the invention substantially as claimed. Clark et al further teaches a capsule wherein the composite resin comprises a first filler and a light curable resin (para. 0036), and the composite resin has a first viscosity (para. 0008), and the capsule further comprises a second composite resin positioned in the interior space of the body, the comprising a second filler and a second light curable resin (para. 0036) and a first volume percentage of the first filler in the composite resin is greater than a second volume percentage of the second filler in the second composite resin (para. 0008).

In regards to claim 7, Clark/Hartnell/Hare teaches the invention substantially as claimed. Clark/Hartnell/Hare do not explicitly teach a capsule wherein the time-temperature indicating material is positioned between the composite resin and the dispensing orifice, but Hartnell et al teaches a bone cement nozzle with a thermochromic label positioned between the distal end 

In regards to claim 8, Clark/Hartnell/Hare teaches the invention substantially as claimed. Clark et al further teaches a capsule wherein the viscosity of the composite resin can be lowered by heating (para. 0040).

In regards to claim 9, Clark/Hartnell/Hare teaches the invention substantially as claimed. Clark et al further teaches a dental composite dispenser (figs. 2-3) comprising: a housing including an end section for dispensing composite; and the capsule of claim 1 (see above in regards to claim 1) in the end section of the housing (para. 0042).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2016090246 A1) in view of Hartnell et al (WO 2010003190 A1) and further in view of Hare et al (WO 2006096536 A1) as applied to 3 above, and further in view of Simons et al (U.S. No. 6,214,623 B1).
In regards to claim 4, Clark et al in view of Hartnell et al in view of Hare et al fails to teach a capsule wherein the time-temperature indicating material comprises a polymer and a 
However, Simons et al teaches a time-temperature indicating material comprising a polymer and a dye in contact with the polymer (col. 2 lines 9-16, col. 3 lines 25-28), and the dye diffuses through the polymer whenever the polymer is at or above the predetermined temperature (col. 2 lines 9-16), and wherein an extent of diffusion of the dye within the polymer corresponds to the predetermined length of time (col. 5 lines 24-29).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of temperature indicia. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al in view of Hare et al to incorporate the teachings of Simons et al and provide a capsule wherein the time-temperature indicating material comprises a polymer and a dye in contact with the polymer, and the dye diffuses through the polymer whenever the polymer is at or above the predetermined temperature, and wherein an extent of diffusion of the dye within the polymer corresponds to the predetermined length of time. Doing so would allow the device to give a warning indicia to indicate that the product has been exposed to excessive temperature over a period of time (col. 2 lines 23-25).

In regards to claim 5, Clark et al in view of Hartnell et al in view of Hare et al and further in view of Simons et al teach the invention substantially as claimed. Simons et al further teaches that the polymer is selected from the group consisting of polystyrene and polyvinyl chloride (col. 4 lines 17-21).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of temperature indicia. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2016090246 A1) in view of Hartnell et al (WO 2010003190 A1).
In regards to claim 10, Clark et al in view of Hartnell et al teaches the invention substantially as claimed. Clark et al teaches a capsule for use in dispensing dental composite (fig. 1), the capsule comprising: a hollow body (5) comprising a wall (4) defining an interior space of the body, the body including a proximal end (proximal end in annotated fig. 1) and a distal end (distal end in annotated fig. 1) having a dispensing orifice (9), and a composite resin (7) positioned in the interior space of the body.
Clark et al fails to teach the wall comprising a polymeric material and a temperature indicating material.
However, Hartnell et al teaches an applicator with a wall made of a polymeric material and a temperature indicating material (para. 0032-0033) 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of composite applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al to in view of Hartnell et al by the teachings of Hartnell et al and provide a capsule with a wall comprising a polymeric material and a temperature indicating material. Doing so would allow visual indication of when a substance is at a particular temperature and would aid in determining when to apply the substance (Hartnell et al, para. 0008)

In regards to claim 11, Clark et al in view of Hartnell et al teaches the invention substantially as claimed. Hartnell et al further teaches an applicator wherein at least a section of the temperature indicating material has a first color below a predetermined temperature and changes to a second color indicating the composite resin has been heated to or above the predetermined temperature (para. 0026)
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of composite applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al to incorporate the further teachings of Hartnell et al and provide a capsule wherein at least a section of the temperature indicating material has a first color below a predetermined temperature and changes to a second color indicating the composite resin has been heated to or above the predetermined temperature. Doing so would allow visual indication of when a substance is at a particular temperature and would aid in determining when to apply the substance (Hartnell et al, para. 0008)

In regards to claim 12, Clark et al in view of Hartnell et al in teaches the invention substantially as claimed. Hartnell et al further teaches an applicator wherein the section of the temperature indicating material changes back to the first color indicating that the flowable composite has been cooled below the predetermined temperature after having been heated to or above the predetermined temperature (para. 0026)
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of composite applicators. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al to incorporate the further teachings of Hartnell et al and provide a capsule wherein the section of the temperature indicating material 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2016090246 A1) in view of Hartnell et al (WO 2010003190 A1) as applied to claim 12 above, and further in view of Jahns et al (U.S. No. 5,977,201 A)
In regards to claim 13, Clark et al in view of Hartnell et al teaches the invention substantially as claimed. Clark et al in view of Hartnell et al fails to teach a capsule wherein the temperature indicating material comprises a polymer blend of a first polymer and a second polymer that is different from the first polymer, and the polymer blend is single-phase and has a first color at temperatures below the predetermined temperature, and the polymer blend includes separate phases and has a second color different from the first color at temperatures at or above the predetermined temperature.
However, Jahns et al teaches a temperature indicating material that comprises a polymer blend of a first polymer and a second polymer that is different from the first polymer (col. 2 lines 11-13), and the polymer blend is single-phase and has a first color at temperatures below the predetermined temperature (col. 2 lines 14-18), and the polymer blend includes separate phases (col. 2 lines 31-36) and has a second color different from the first color at temperatures at or above the predetermined temperature (col. 1 lines 66-col. 2 line 3).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of temperature indicia. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al to incorporate the teachings of 
 Doing so would allow for the polymers to reversibly change between cloudy and transparent colors, which would allow control of the amount of radiation transmitted into the capsules depending on the temperature (col. 1 lines 59-65).

In regards to claim 14, Clark et al in view of Hartnell et al and further in view of Jahns et al teaches the invention substantially as claimed. Jahns et al further teaches that the polymer blend is selected from the group consisting of polymethyl methacrylate /styrene-acrylonitrile copolymers; polystyrene/polyvinyl methyl ether; poly-E-caprolactone/styrene-acrylonitrile copolymers; chlorinated rubber/ethylene-vinyl acetate copolymers; polyvinyl chloride/ethylene-vinyl acetate copolymers; poly-E-caprolactone/polycarbonate; polyvinylidene fluoride/ polymethyl methacrylate; polyvinylidene fluoride/polyethyl acrylate (col. 2 lines 57-col. 3 line 4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of temperature indicia. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al to incorporate the teachings of Jahns et al and provide a capsule wherein the polymer blend is selected from the group consisting of polymethyl methacrylate /styrene-acrylonitrile copolymers; polystyrene/polyvinyl methyl ether; poly-E-caprolactone/styrene-acrylonitrile copolymers; chlorinated rubber/ethylene-vinyl acetate copolymers; polyvinyl chloride/ethylene-vinyl acetate copolymers; poly-E-caprolactone/polycarbonate; polyvinylidene fluoride/ polymethyl methacrylate; polyvinylidene .

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2016090246 A1) in view of Hartnell et al (WO 2010003190 A1) as applied to claim 10 above, and further in view of Hare et al (WO 2006096536 A1).
In regards to claim 15, Clark in view of Hartnell teaches the invention substantially as claimed. Clark/Hartnell fails to teach a capsule wherein the wall further comprises a time-temperature indicating material.
However, Hare et al further teaches a capsule wherein the wall further comprises a time-temperature indicating material (para. 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composite capsules. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al to incorporate the teachings of Hare et al and provide a capsule wherein the wall further comprises a time-temperature indicating material. Doing so would allow an operator to determine when the proper temperature has been reached (Hare et al para. 0018)

In regards to claim 16, Clark/Hartnell/Hare teaches the invention substantially as claimed. Hare et al further teaches a capsule wherein at least a section of the time-temperature indicating material changes color indicating the composite resin has been heated to a predetermined temperature (para. 0018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composite capsules. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the 

In regards to claim 17, Clark/Hartnell/Hare teaches the invention substantially as claimed. Hare et al further teaches a capsule wherein at least a section of the time- temperature indicating material changes color indicating that the flowable composite has been heated at a predetermined temperature for a predetermined length of time (para. 00018).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental composite capsules. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark/Hartnell/Hare to incorporate the further teachings of Hare et al and provide a capsule wherein at least a section of the time- temperature indicating material changes color indicating that the flowable composite has been heated at a predetermined temperature for a predetermined length of time. Doing so would allow an operator to determine that heating has taken place for a sufficient period of time (Hare et al para. 0018)

In regards to claim 19, Clark/Hartnell/Hare teaches the invention substantially as claimed. Clark et al further teaches a capsule wherein the composite resin comprises a first filler and a light curable resin (para. 0036), and the composite resin has a first viscosity (para. 0008), and the capsule further comprises a second composite resin positioned in the interior space of the body, the comprising a second filler and a second light curable resin (para. 0036) and a first 

In regards to claim 20, Clark/Hartnell/Hare teaches the invention substantially as claimed. Clark et al further teaches a dental composite dispenser comprising: a housing including an end section for dispensing composite; and the capsule of claim 10 in the end section of the housing (para. 0042).

Claim 18 is are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al (WO 2016090246 A1) in view of Hartnell et al (WO 2010003190 A1) and further in view of Hare et al (WO 2006096536 A1) as applied to claim 17 above, and further in view of Simons et al (U.S. No. 6,214,623 B1).
In regards to claim 18, Clark et al in view of Hartnell et al in view of Hare et al fails to teach a capsule wherein the time-temperature indicating material comprises a polymer and a dye in contact with the polymer, and the dye diffuses through the polymer whenever the polymer is at or above the predetermined temperature, and wherein an extent of diffusion of the dye within the polymer corresponds to the predetermined length of time.
However, Simons et al teaches a time-temperature indicating material comprising a polymer and a dye in contact with the polymer (col. 2 lines 9-16, col. 3 lines 25-28), and the dye diffuses through the polymer whenever the polymer is at or above the predetermined temperature (col. 2 lines 9-16), and wherein an extent of diffusion of the dye within the polymer corresponds to the predetermined length of time (col. 5 lines 24-29).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of temperature indicia. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Clark et al in view of Hartnell et al in view of Hare et al to incorporate .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/C.N.H./            Examiner, Art Unit 3772 

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772